UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )             Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS, )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                                            ORDER

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that Claimant Pavel Lazarenko’s Motion for Reconsideration Seeking

Authorization to Plead an Excessive Fines Affirmative Defense [Dkt. 860] is GRANTED; it is

              FURTHER ORDERED that on or before August 18, 2017, Claimant Pavel

Lazarenko shall file on the public docket an amended Answer consistent with this Opinion that is

identical to his current amended Answer (Feb. 3, 2017) [Dkt. 882] but adds an Eighth

Amendment excessive fines affirmative defense containing the facts substantiating that defense;

it is

              FURTHER ORDERED that the Motion of Claimants Alexander, Ekaterina, and

Lecia Lazarenko for Leave to File an Answer to the Amended Complaint [Dkt. 877] is

GRANTED IN PART and DENIED IN PART; and it is
               FURTHER ORDERED that on or before August 18, 2017, Claimants Alexander,

Ekaterina, and Lecia Lazarenko shall file on the public docket a new Answer consistent with this

Opinion that is identical to their current proposed Answer (Feb. 3, 2017) [Dkt. 877-2], but omits

their Eighth Amendment excessive fines and failure to state a claim affirmative defenses.

               SO ORDERED.


                                                       /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: August 3, 2017